- z
: ee FE

UNITED STATES DISTRICT COURT a
SOUTHERN DISTRICT OF NEW YORK . oe

 

i FEB 2 1 2020 |

Doe et al, - Comm

Plaintiffs,

19 CV 08892 (AJN)
—_~V—
ORDER

U.S. Immigration and Customs Enforcement et al,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

Due to the Court’s unavailability, the post discovery conference previously scheduled for

Friday, April 17, 2020 at 2 p.m. is hereby adjourned to Thursday, April 23, 2020 at 2 p.m.

SO ORDERED. q ZI fa
Dated: Feb 4. 2020 j bes th

New York, New York
ALISON J. NATHAN
United States District Judge

 
